937 So.2d 721 (2006)
Richard H. GIBSON, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-3662.
District Court of Appeal of Florida, First District.
August 31, 2006.
Richard H. Gibson, pro se, Petitioner.
No appearance for Respondent.
*722 PER CURIAM.
Petitioner's motion to review has been treated as a petition for writ of certiorari. The petition for writ of certiorari is dismissed as premature because petitioner is seeking review of an indigency order related to the circuit court filing fee; therefore, review is properly made after the circuit court has issued a final order disposing of the cause pending below. Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005).
DISMISSED.
BARFIELD, PADOVANO, and HAWKES, JJ., concur.